IN THE COURT OF APPEALS OF IOWA

                                    No. 13-0754
                              Filed October 29, 2014

THE ESTATE OF MICHAEL LUDWICK, by and through its Duly Appointed
Legal Representative, Jean Sorsen,
      Plaintiff-Appellant,

vs.

STRYKER CORPORATION, a Corporation; STRYKER BIOTECH LLC, a
Corporation and a Wholly Owned Subsidiary of Stryker Corporation;
Various unknown subsidiaries of Defendant Stryker Corporations;
CATHOLIC HEALTH INITIATIVES-IOWA, CORP., d/b/a Mercy Hospital
Medical Center in Des Moines, Iowa, a Corporation; and IOWA
ORTHOPAEDIC CENTER, P.C., a Corporation,
      Defendants-Appellees.
________________________________________________________________
      Appeal from the Iowa District Court for Polk County, Douglas F. Staskal,
Judge.
       The plaintiff appeals from the dismissal of its wrongful-death lawsuit by the
district court as a sanction for failure to disclose evidence to the defendants.
AFFIRMED.
       Marc A. Humphrey of Humphrey Law Firm P.C., Des Moines; Justin K.
Swaim, Des Moines; and Stuart L. Higgins of Higgins Law Firm, PLLC, Des
Moines, for appellant.
       David N. May of Bradshaw, Fowler, Proctor & Fairgrave, P.C., Des
Moines; Robert M. Connolly, Douglass Farnsley, and Jamie K. Neal of Stites
& Harbison, PLLC, Louisville, Kentucky; and Joshua Levy of Ropes & Gray, LLP,
Boston, Massachusetts, for appellees Stryker Corporation and Stryker Biotech
LLC.
       Connie L. Diekema and Jeffrey A. Craig of Finley, Alt, Smith, Scharnberg,
Craig, Hilmes & Gaffney, P.C., Des Moines, for appellee Catholic Health
Initiatives-Iowa Corp., d/b/a Mercy Hospital Medical Center in Des Moines, Iowa.
       Robin L. Hermann of Patterson Law Firm, L.L.P., Des Moines; and Maja
C. Eaton and Tacy F. Flint of Sidley Austin LLP, Chicago, Illinios, for appellee
Iowa Orthopaedic Center.
       Heard by Vaitheswaran, P.J., and Doyle and McDonald, JJ.
                                           2


PER CURIAM.

       The district court dismissed the Estate of Michael Ludwick’s wrongful-

death action as a sanction for violating its duty to provide and supplement

discovery as set forth in the Iowa Rules of Civil Procedure. The Estate appeals,

contending, among other things: (1) the court lacked authority to dismiss its

claims as a sanction because it did not violate a court order, since there was no

court order in existence compelling discovery for it to violate; and (2) even if it did

have authority, the court abused its discretion in ordering dismissal as a sanction.

Because we conclude the district court possessed the requisite authority to

impose the sanction of dismissal under the facts of this case and it did not abuse

its discretion, we affirm the dismissal.

       I. Background Facts and Relevant Proceedings.

       In June 2006, Michael Ludwick severely fractured his right leg while

working out of state. Immediate surgery was required, and pins and a rod were

utilized in an attempt to repair the fracture. Ludwick returned to Iowa, and he

saw Dr. Craig Mahoney, an orthopedic surgeon with the Iowa Orthopaedic

Center, for follow-up care of his leg.

       After several months of care, Dr. Mahoney determined Ludwick’s fractured

bones were not healing properly, a complication called a “nonunion,” and he

concluded that an additional surgery would be necessary.             In March 2007,

Dr. Mahoney performed the surgery to treat the nonunion at Mercy Hospital. In

the surgery, Dr. Mahoney used the Stryker Biotech product “OP-1 Implant,” a

naturally-occurring protein that promotes new bone growth.
                                         3


       Two and a half months after the surgery, Ludwick collapsed at his

girlfriend’s house, and he was later pronounced dead at the hospital. The chief

medical examiner for the State of Iowa, Dr. Julia Goodwin, performed an autopsy

and obtained blood samples from Ludwick’s heart and femoral artery.                 In

dissecting Ludwick’s right lung, Dr. Goodwin discovered foreign body pulmonary

emboli she described as rubbery, white protrusions.         Additionally, Ludwick’s

femoral blood was tested and revealed the presence of methamphetamine.

Dr. Goodwin     ultimately   concluded    Ludwick’s     death   was        caused   by

“[m]ethamphetamine intoxication complicated by multiple pulmonary emboli.”

       In 2009, Ludwick’s estate filed a wrongful-death action, asserting claims

against the defendants of products liability, medical negligence, breach of implied

and express warranties, fraud, and conspiracy. The Estate alleged, among other

things, Ludwick’s death was caused solely by the foreign body pulmonary emboli.

The Estate further asserted the foreign body pulmonary emboli resulted from the

migration of Stryker Biotech’s OP-1 Implant product from the fracture site,

through the bloodstream, and then to Ludwick’s lungs.

       After the Estate’s action was filed, the defendants propounded customary

discovery requests to the Estate. One interrogatory requested the identity of the

Estate’s expert witnesses and “the substance of the facts and opinions to which

each expert [was] expected to testify.” Additionally, a request for production of

documents requested the Estate to produce expert witness files, including “test

results . . . in the possession of or generated by said expert witness.”

       As the litigation progressed, the Estate came to focus on Stryker’s alleged

off-label promotion of the use of its OP-1 Implant product in combination with
                                            4


another of its products, Calstrux, in treating nonunion fractures. With regard to

the methamphetamine found in Ludwick’s blood, the Estate contended it played

no part in his death, contrary to the opinion of the state medical examiner.

Rather,    the    Estate     asserted     two   theories    concerning       the   positive

methamphetamine test: (1) the methamphetamine detected in Ludwick’s blood

could have come from Ludwick’s use of over-the-counter products containing a

non-illicit form of methamphetamine, such as a nasal decongestant, a Vicks

inhaler,   diet   pills,   herbs,   and   epinephrine;     and   (2)   the    amount     of

methamphetamine detected in Ludwick’s blood would not cause death.

       In support of its two theories, the Estate in 2010 obtained the opinions of

toxicologists Dr. Saaed Jortani and Dr. Michael Rehberg in the form of affidavits.

Both toxicologists explained in their affidavits there are two isomeric forms of

methamphetamine: Levo-methamphetamine (“L methamphetamine”) and Dextro-

methamphetamine (“D methamphetamine”). The “[D methamphetamine] isomer

is pharmacologically more active, has a high potential for abuse, and is typically

found in illicit preparations while [L methamphetamine] is less centrally acting

and found in pharmaceutical preparations such as over-the-counter nasal

decongestants.”1 Dr. Jortani cited his own published work concerning the use of


       1
         For more in-depth discussions on this topic, see, e.g., United States v. Bogusz,
43 F.3d 82, 88-89 (3d Cir. 1994) (discussing the chemical distinctions of the two
methamphetamine isomers and noting L methamphetamine “is a compound that
produces little or no physiological effect when ingested”), superseded by regulation as
recognized in United States v. DeJulius, 121 F.3d 891, 894 (3d Cir. 1997); see also
Reece v. United States, 119 F.3d 1462, 1469 (11th Cir. 1997) (noting the sentencing
guidelines at that time made distinctions between the two isomeric forms because L
methamphetamine “is rarely seen and is not made intentionally, but rather results from a
botched attempt to produce” the other form, citing U.S.S.G. App. C., amend. 518, at 423
(Nov. 1, 1995)); Francis M. Esposito, et al., Evaluation of the 20% D-Methamphetamine
Requirement for Determining Illicit Use of Methamphetamine in Urine, 36 J. Analytical
                                            5


Vicks inhalers and the detection of methamphetamine in urine in support of the

opinion that “the detection of methamphetamine should not lead the reader to

assume illicit use of the drug.”2 Both toxicologists noted no testing had been

done on Ludwick’s blood sample to determine the form of methamphetamine

found therein, and both toxicologists were critical of the medical examiner’s

limited knowledge of methamphetamine’s different forms and her opinion that the

positive methamphetamine finding was the result of use of the illicit form of

methamphetamine. Both toxicologists noted witnesses had stated Ludwick had

been using diet pills prior to his death, which could possibly explain his positive

methamphetamine test result.

       In March 2011, the Estate filed its designation of experts and both

toxicologists were listed. Concerning Dr. Jortani, the Estate’s notice stated:

               Dr. Jortani is expected to testify about the incident of false
       positive readings of methamphetamine in routine toxicology
       studies. He is expected to educate the jury as to the distinction
       between [the two forms of] methamphetamine. Further he will
       educate the jury that in the field of toxicology, it is well known that
       certain assays utilized as a method for determining the existence of
       methamphetamine in a decedent’s blood do not distinguish
       between [the two forms of methamphetamine]. He will further
       educate the jury that there are several prescription drugs and diet
       pills as well as over-the-counter medications that will metabolize in
       human blood as either [form of methamphetamine]. In fact, use of
       a Vicks [i]nhaler will result in a positive [L m]ethamphetamine
       reading. Based upon Dr. Jortani’s investigation, he will share with
       the jury that there are ample reasons to be suspicious of the
       positive methamphetamine finding . . . .


Toxicology, no. 6 (Special Issue) 399, 404 (2012) (summarizing: “The statistical analysis
of study data reported in this manuscript supports the current guidance for interpreting
positive methamphetamine drug test results: >20% [D m]ethamphetamine indicates a
source other than an OTC nasal inhaler.”).
        2
            See     Alphonse     Poklis,    et   al.,   Response   of  the     Emit     II
Amphetamine/Methamphetamine Assay to Specimens Collected Following Use of Vicks
Inhalers, 17 J. Analytical Toxicology, no. 5, 284-286 (1993).
                                           6


       In December 2011, Dr. Jortani was deposed by the defendants. During

the deposition, Dr. Jortani reaffirmed his opinions set forth in his 2010 affidavit.

Additionally, he testified he was concerned about the “D and L situation” in

regards to Ludwick’s positive methamphetamine blood test because it had been

stated Ludwick had used Vicks inhalers and diet pills prior to his death, which

could explain the positive test result.        Dr. Jortani explained that “if the L

[methamphetamine form was] the only [form of methamphetamine] present [in

Ludwick’s blood], then . . . [t]here’s no other question . . . it was Vicks,” ruling out

illicit D methamphetamine use. Dr. Jortani testified he could not opine whether

methamphetamine played a role in Ludwick’s death until he saw the test results

concerning the form of methamphetamine present, and he questioned the

opinion of anyone concluding Ludwick was a methamphetamine abuser without

having first determined the form of methamphetamine present. Because to so

conclude would be “extremely premature” in his opinion, he had “kind of pressed

for the testing” and stated “we’re getting that soon.”         He explained he had

followed up with the lab chosen to do the testing, but because the lab had not yet

received Ludwick’s blood sample, the test had not yet been performed.

However, he stated the medical examiner’s office would be sending blood

samples to the lab.

       On January 9, 2012, Dr. Jortani received the test results from the lab

determining the D/L methamphetamine ratio in Ludwick’s heart-blood sample

was 6.2. The report explained: “D/L Methamphetamine Ratio • Heart Blood: If

the D/L Methamphetamine ratio is greater than 0.13, the Methamphetamine

found is probably the result of the use of the DEA Schedule II CNS stimulant (d-
                                          7

methamphetamine).” (Emphasis added.) This definitively ruled out use of a

Vicks inhaler as an explanation of the positive methamphetamine test result.

That day, Dr. Jortani phoned one of the Estate’s attorneys with the test results.

The attorney that spoke with Dr. Jortani “promptly” related the conversation to the

Estate’s lead litigation counsel, and it was the attorney’s belief after the

conversation that lead litigation counsel would be following-up with Dr. Jortani to

obtain a copy of the written report. However, Dr. Jortani was not asked for a

written copy of the test results by the Estate’s counsel.

       By letter to the Estate’s attorneys dated January 30, 2012, Stryker’s

counsel requested a status update of the blood testing referenced by Dr. Jortani

during his deposition. The letter also requested that a copy of the report be

provided.   Having received no response to the letter, Stryker’s counsel on

February 16 emailed the Estate’s attorneys to follow-up, again requesting any

report or results of the blood testing requested by Dr. Jortani.           The email

requested the materials be provided by February 22, and it noted the email was

“a further attempt to resolve this discovery issue without court intervention

pursuant to [Iowa Rule of Civil Procedure] 1.517(5).”

       The next day, February 17, the Estate’s lead litigation counsel responded

via email as follows:

       We have no report of the testing yet. We will check and see if Dr.
       Jortani has received any report yet. If he has a report, it would only
       be on heart blood, not femoral blood. The state medical examiner’s
       office only had heart blood left in its inventory and the initial testing
       was performed on femoral blood specimens. We are exploring the
       issue of whether [the laboratories who performed the initial blood
       testing] have any femoral blood in their possession to complete the
       testing. We will let you know.
                                           8


       On February 28, 2012, the Estate supplemented its answers to Stryker’s

interrogatories, including its request that the Estate provide information of

persons knowing of Ludwick’s drug use. Therein, the Estate objected to the

“misleading nature” of the interrogatory, though it conceded

       the issue of whether or not [Ludwick] ever used methamphetamine
       will be a disputed issue in this case. From a toxicology perspective,
       [the Estate] believe[s] that methamphetamine at such low levels in
       a toxicology report can be explained in several different ways, none
       of which suggest [Ludwick] was actually using methamphetamine.
       For example, [the Estate] will provide testimony . . . Ludwick gained
       significant weight following the leg fracture and . . . ordered some
       diet pills which he was taking at the time of his death. . . . [B]y
       reason of the unregulated nature of over the counter diet
       supplements, [the Estate believes] that is one explanation. Other
       explanations likewise call into question the validity of that toxicology
       report, particularly in light of the fact that every family member and
       person close to [Ludwick] is totally unaware of any such use of
       drugs by [Ludwick].

The Estate’s supplemental answers contained no reference to Vicks inhalers or

the test results of the D/L methamphetamine ratio it received in the January 2012

report. The report was never disclosed or provided to the defendants.

       Trial commenced on March 23, 2012, and after jury selection, which was

not reported, opening statements began March 29.            In the Estate’s opening,

given by its lead litigation counselor, the attorney stated to the jury:

              . . . I want to talk to you about some of the defenses that I
       think you’re going to hear from the [defendants].
              From jury selection, you already know that the toxicology of
       [Ludwick] came back with levels of methamphetamine in them. We
       talked about that a little bit in jury selection, and I asked you if you
       would keep an open mind as to the possible explanations for why
       that might occur other than the fact that [Ludwick] was illicitly using
       methamphetamine.
              Let me just share with you what the evidence will provide
       you on that issue.           You will learn from two very qualified
       toxicologists . . . [including Dr. Jortani] that there are a multitude of
       substances, both prescription drugs and over-the-counter drugs,
                                           9


       that you can take as an individual and, if you went through blood
       toxicology, that would generate a positive methamphetamine
       finding in your toxicology.
               There are two different types of methamphetamine: L and D.
       And the labs that did these testings did not differentiate between
       the two. You will also learn from the evidence that one of the
       substances that can produce that kind of a finding is diet pills. And
       we will have testimony from [Ludwick’s girlfriend] . . . that he
       purchased some diet pills. Unfortunately, those were never
       retained, but he purchased some diet pills to try to help him with the
       weight.
               . . . [H]e purchased diet pills, which is one potential
       explanation for the positive finding of methamphetamine in his
       toxicology. And we will—those experts will share that with you.
       You will also learn from [one of our experts] that epinephrine can
       sometimes generate a positive methamphetamine finding in his
       experience in the criminalistics lab over the years. We know
       [Ludwick] was given epinephrine. And I say that to you because to
       suggest that [Ludwick] was a user of methamphetamine just does
       not fit with all of the testimony you will hear.
               ....
               So that’s the first issue, the meth issue, that I think you’re
       going to hear a lot of insinuation and things of that nature that
       Michael Ludwick was a meth user. We don’t agree with that, and
       we think we will present to you a significant amount of evidence
       that states to the contrary.
               ....
               I want to jump back to the methamphetamine issue. I forgot
       to mention this. The question that I think you’re going to be
       confronted with is, did that play any role in [Ludwick’s] death? [The
       d]efendants are going to try to suggest to you that it did. Our
       experts say that it did not.

(Emphasis added.) After opening arguments, the Estate, on March 29, began

presenting its case.

       On April 5, 2012, the Estate first called its expert witness, Dr. George

Nichols, a forensic pathologist, to testify. Dr. Nichols testified that, in his opinion,

Ludwick died as a result of pulmonary embolization caused by foreign body

materials in his blood. He further opined that the methamphetamine in Ludwick’s

blood did not play any role in Ludwick’s death.           On cross-examination, Dr.
                                        10


Nichol’s agreed there was no doubt that there was methamphetamine in

Ludwick’s blood, but he further qualified his answer, responding: “The question

is, what form of methamphetamine?”           The following exchange occurred

thereafter:

              Q. [Methamphetamine] causes euphoria, does it not? A. In
       the D form, not the L form.
              Q. It— A. May I explain?
              Q. I’m sorry.      I interrupted you.     A. Okay.    I am
       methamphetamine. I have a left side and I have a right side. This
       is the way chemicals behave. This makes some difference
       because in some drugs with methamphetamine the right side is the
       one that does all the stimulant. The left side is what’s found in a
       Vicks inhaler. So all we know is it’s me: Methamphetamine. We
       don’t know which one it is because that analysis has never been
       done, as far as I know.
              Q. So is it your testimony that this methamphetamine came
       from a Vicks inhaler? A. I have no idea where it came from.

On redirect examination, the Estate’s counsel asked Dr. Nichols:

              Q. And, again, I will give you the same caveat that
       everybody else has on the issue of methamphetamine. The test
       results that were put up on the board doesn’t tell anybody the
       source of that methamphetamine— A. True.

       The Estate next called the state medical examiner to testify. Among other

subjects, the medical examiner was questioned regarding the toxicology

components of her autopsy evaluation. She testified the femoral blood tested

showed the presence of methamphetamine of 337 nanograms per millimeter. In

inquiring as to the medical examiner’s knowledge of methamphetamine, the

Estate began the following line of questioning:

               Q. Now, do you know the difference between D and L
       methamphetamine? A. Somewhat, yes.
               Q. When I took your deposition several years ago, you
       really didn’t feel comfortable talking about the difference between L
       and D methamphetamine, did you? A. That’s correct.
               ....
                                       11


             Q. When this test result came back, . . . did you make an
      assumption that the positive methamphetamine finding was D
      methamphetamine? A. I didn’t think about that.
             Q. Do you know the difference in the effects of L
      methamphetamine on the human body as compared to D
      methamphetamine? A. Yes.
             ....
             Q. Which      category      of    methamphetamine,         D
      methamphetamine or L methamphetamine, has a more adverse
      effect on the human body? A. D methamphetamine.
             Q. Do you know what kind of methamphetamine was found
      in [Ludwick’s] body as a result of this first toxicological screen?
      A. No.
             Q. And you didn’t know that at the time you rendered your
      cause of death? A. That’s correct.

In further questioning her opinion, the Estate asked the medical examiner:

              Q. But all of [your opinion] is assuming that the source of
      this methamphetamine is D methamphetamine, or illicit
      methamphetamine. Am I understanding your testimony correctly?
      A. D methamphetamine is the isomer that has been known to
      cause the effects on the heart that could result in these types of
      changes.
              Q. And when you rendered your opinion as to cause of
      death, you didn’t even know whether this was D or L
      methamphetamine. A. That’s correct. I did not know.
              Q. And do you think, in fairness to [Ludwick], that that’s
      something you should have investigated before you made a
      determination that that was a cause of death? A. No. At the time I
      was unaware of that. There’s been more recent research and
      literature to suggest that . . . L methamphetamine may be more
      prominent—or is something that we should look at more closely.
              At the time the laboratory that we were sending the [test] to
      was not routinely testing for L and D methamphetamine, which was
      something that hardly anyone was doing at that time. But since
      then, literature has come out to suggest that perhaps we should
      look at that.
              Q. And you agree with that, don’t you? A. It’s something
      that we should probably look at if enough research comes out to
      clarify what that would really mean, yes.

At the close of the Estate’s direct examination of the medical examiner, the

Estate again referred to the medical examiner’s knowledge of the different forms

of methamphetamine:
                                           12


              Q. And at the time you certified meth as a cause of
       [Ludwick’s] death, you didn’t know the difference between the two
       types of meth—
              ....
              Q. You didn’t know the type that was the illicit type of
       meth—
              ....
       A. No.
              [COUNSEL FOR THE ESTATE]: I have nothing further . . . .
       Thank you.

       On the evening of April 9, the day before Dr. Jortani was scheduled to

testify, Dr. Jortani provided the Estate’s attorneys copies of the January 9, 2012

blood-testing-results report, and this was purportedly the first time the Estate’s

attorneys had physically seen the report showing D methamphetamine was

found in Ludwick’s blood at a high number compared to the L methamphetamine

level found. Despite now having a written report in hand, the report was still not

disclosed to the defendants by the Estate’s counsel. The next day, during his

direct examination, Dr. Jortani essentially volunteered that the testing had been

done and that he had received the results.          The defendants immediately

requested a bench conference, and following the conference, they sought

suspension of the trial for the afternoon in order to digest the test results and to

determine how to proceed. The court granted their request, and it dismissed the

jury for the remainder of the day.

       The next morning, the defendants filed a motion for a directed verdict or

alternatively, a mistrial, and a hearing was held. The court ultimately granted the

mistrial, and it explained in its written order:

              Summarizing its ruling made on the record at the conclusion
       of the hearing, the court concluded that the [Estate’s] failure to
       disclose to the defendants the blood test results, the existence of
       which were first revealed during the trial testimony of Dr. Jortani,
                                             13


       despite the Stryker defendants’ specific request for those results
       months earlier, so prejudiced the defendants, for the reasons stated
       in their motion and stated on the record at the time of the hearing,
       that the court no longer had confidence in the fundamental fairness
       and integrity of the trial. Additionally, counsel for the [Estate] gave
       no reasonable explanation for their failure to disclose the test
       results. Given the nature of the prejudice, the court concluded that
       it could not be cured by measures short of a mistrial.

       The defendants subsequently sought discovery sanctions against the

Estate based on the circumstances that led to the mistrial, and they requested

the district court dismiss the Estate’s claims or impose significant monetary

sanctions upon the Estate as its sanction. A series of rulings were issued by the

district court thereafter.3 Ultimately, the district court found that “[c]onsidering the

willfulness of the discovery violation, the importance of the evidence that was not

disclosed, and the damage caused by the non-disclosure,” dismissal of the entire

petition was warranted. The court explained in its final ruling:

               The court initially concluded that dismissal of the case was
       an appropriate sanction. Such a sanction would have addressed
       the harm caused by the violation and . . . would have been fully
       justified. On reflection, it was probably only the court’s general
       reluctance to impose what would be regarded as the most severe
       sanction[] that caused the court to search for something less severe
       and in the process to lose sight of the fact that the sanction it chose
       wasn’t, under the circumstances, any sanction at all. But any
       reluctance the court had to impose the dismissal sanction was not a

       3
          The district court initially granted as a sanction dismissal of the Estate’s claims
related to “the alleged use of, promotion of the use of, or failure to warn about or stop the
alleged use of the substance Calstrux in the surgery performed on Mr. Ludwick.” In the
same ruling, it also sua sponte revisited its prior ruling denying Stryker’s summary
judgment motion. The court concluded its previous denial of summary judgment was
incorrect, and it changed its ruling, granting summary judgment on the same claims it
dismissed as a sanction. Thereafter, the defendants protested the court’s sanction,
arguing it was not really a sanction at all, given the court’s new summary-judgment ruling
dismissing those same claims for lack of merit. The court agreed and determined the
Estate’s petition should be dismissed in its entirety as a sanction. Because we find the
issue of the imposition of dismissal of the Estate’s petition as a sanction by the district
court to be dispositive of this appeal, we do not address the Estate’s appellate claims
concerning the summary judgment ruling.
                                       14


       consequence of uncertainty about whether it was warranted. By
       application of the facts to the law the dismissal sanction is
       warranted and the court does not waver from that conclusion. The
       court has given this matter as much thought as it has ever given
       any matter, both before and since its [prior] ruling. The court has
       now concluded that it should have imposed the sanction that its
       instincts and judgment told it was the right one in the first place,
       dismissal of the petition.

The Estate’s petition was therefore dismissed.

       The Estate now appeals. It contends the district court had no authority to

enter a dismissal as a discovery sanction, and if it did have such authority, it

abused its discretion in doing so.

       II. Discussion—Imposition of Sanctions.

       A. Authority.

       We start with these basic principles. “A trial should be a search for the

truth, and our rules of discovery are an avenue to achieving that goal. The

discovery process seeks to make a trial into a fair contest with the basic issues

and facts disclosed to the fullest practicable extent.” Whitley v. C.R. Pharmacy

Serv., Inc., 816 N.W.2d 378, 386 (Iowa 2012) (internal citations and quotation

marks omitted); see also Iowa Rs. Civ. P. 1.501-517. To that end, these rules

are to be “liberally construed and shall be enforced to provide the parties with

access to all relevant facts.” Iowa R. Civ. P. 1.501(1). Perhaps most importantly,

“[d]iscovery shall be conducted in good faith, and responses to discovery

requests, however made, shall fairly address and meet the substance of the

request.”   Id.   “Generally, noncompliance with discovery is not tolerated.”

Whitley, 816 N.W.2d at 388.
                                       15


      Iowa civil crocedure 101 teaches us, as recently explained again by our

supreme court:

      [D]iscovery following the filing of a lawsuit involves any information
      that is “relevant” and “not privileged.” Iowa R. Civ. P. 1.503(1). A
      variety of discovery methods exist under our rules for a party to
      gather such information from another party, including the use of
      written interrogatories. See [Iowa R. Civ. P.] 1.509(1) (permitting a
      party to serve written interrogatories to be answered by the other
      party). The rules governing interrogatories require a party who has
      been served with interrogatories to answer each written question
      unless an objection to the interrogatory is lodged. [Iowa R. Civ. P.
      1.509(1)] An objection suspends the obligation to answer until the
      objection is resolved. See id. (requiring either an answer or
      objection in response to an interrogatory); see also Schaap v.
      Chicago & Nw. Ry., [155 N.W.2d 531, 533 (Iowa 1968)] (holding a
      party who withholds an objection to interrogatories waives the
      objection and is required to make a full answer). Additionally, the
      rules require a party who has responded to an interrogatory to later
      supplement or amend the response to include information acquired
      after the initial response was made when, among other
      circumstances, the question addressed a matter that bore
      “materially upon a claim or defense asserted by any party to the
      action.” [Iowa R. Civ. P.] 1.503(4). Consistent with the discovery
      rules in general, the duty to supplement seeks to clarify issues prior
      to trial, avoid surprise to parties, and allow a complete opportunity
      to prepare for trial. White [v. Citizens Nat’l Bank of Boone, 262
N.W.2d 812, 816 (Iowa 1978)]. Thus, a party has a clear duty to
      supplement answers to interrogatories.

Id. at 386 (emphasis added).

      Rule 1.508 sets forth the procedures for discovery concerning expert

witnesses. In addition to interrogatories, other means of discovery are available

without leave of the court, including taking depositions of expert witnesses, as

well as obtaining “discovery of documents and . . . reports.”    Iowa R. Civ. P.

1.508(1)(b).   A party’s duty to supplement discovery, as mentioned above,

includes experts and is to be done “when the substance of an expert’s testimony

has been updated, revised, or changed since the response . . . as soon as
                                         16


practicable, but in no event less than [thirty] days prior to the beginning of trial

except on leave of court.”     Iowa R. Civ. P. 1.508(3); see also Hagenow v.

Schmidt, 842 N.W.2d 661, 671 (Iowa 2014). Compliance with both parts of rule

1.508(3), “as soon as practicable” and within “thirty days,” “is necessary, as the

two requirements are cumulative so that violation of either amounts to

noncompliance.” Hagenow, 842 N.W.2d at 671 (internal quotation marks and

citation omitted) (emphasis added). Furthermore, rule 1.508(3) expressly states:

       If the identity of an expert witness and the information described in
       rule 1.508(1)(a)(1) to (3) are not disclosed or supplemented in
       compliance with this rule, the court in its discretion may exclude or
       limit the testimony of such expert, or make such orders in regard to
       the nondisclosure as are just.

(Emphasis added.)

       The Estate directs us to rule 1.517, entitled “Consequences of failure to

make discovery,” to support its argument that an order compelling discovery

must be in existence before a court can impose the sanction of dismissal. The

rule provides that a “party, upon reasonable notice to other parties . . . may move

for an order compelling discovery,” and the rule empowers the court to then enter

an order compelling discovery if it sees fit.       Iowa R. Civ. P. 1.517(1)(b).

Additionally, the Estate is correct that subsection two of the rule expressly

permits the court to impose sanctions if a party does not comply with its order to

compel, including “dismissing the action or proceeding or any part thereof, or

rendering a judgment by default against the disobedient party.” Iowa R. Civ. P.

1.517(2)(b)(3). However, given the express language of rule 1.508(3) permitting

the court to “make such orders in regard to the nondisclosure as are just,” it is

clear that the rules provide the district court authority to enter any order it deems
                                         17


just, including dismissal, for a parties’ failure to disclose or supplement as

directed by rule 1.508.

       Moreover, though not specifically expressed in our rules of civil procedure,

a district court possesses an “inherent power . . . to maintain and regulate cases

proceeding to final disposition within its jurisdiction,” a principle recently

reaffirmed by the supreme court. Lawson v. Kurtzhals, 792 N.W.2d 251, 258

(Iowa 2010) (internal citations and quotation marks omitted). Iowa case law has

long recognized a court’s authority to impose sanctions for a violation of the rules

without a prior court order. See, e.g., Sullivan v. Chicago & Nw. Co., 326 N.W.2d
320, 324 (Iowa 1982) (acknowledging, in affirming imposition of sanctions for

failure to timely supplement answers to interrogatories, the court’s 1978

recognition that “violations of discovery rules alone may warrant sanctions”);

White, 262 N.W.2d at 816 (holding, in affirming imposition of sanction for failure

to timely supplement answer to interrogatory, that “trial courts have inherent

power to enforce our discovery rules and have discretion to impose sanctions for

a litigant’s failure to obey them”); see also Iowa R. Civ. P. 1.508(3) (providing the

court can “make such orders in regard to [a party’s] nondisclosure as are just”);

Iowa R. Civ. P. 1.517(4)(b) (providing that if a party fails to serve answers to

interrogatories the court may make an order authorized by rule 1.517(2)(b)(2));

Iowa R. Civ. P. 1.517(2)(b)(2) (providing for an order “refusing to allow [a] party

to support or oppose designated claims or defenses, or prohibiting such party

from introducing designated matters in evidence”). Furthermore, the supreme

court has approved the use of the district court’s “inherent power to enforce our

discovery rules” by imposing sanctions where a specific remedy for
                                          18

noncompliance does not exist. See Keefe v. Bernard, 774 N.W.2d 663, 669

(Iowa 2009) (citing White, 262 N.W.2d at 816, which recognized our rules

concerning the discovery of experts have “generally been construed to

recognize” the power of the district court to impose sanctions even where no

express power was conferred). We therefore reject the Estate’s argument, as it

ignores a long history of Iowa authority contrary to its position.

       This inherent authority of the district court to impose sanctions for rule

violations without there being an order violation makes sense, as illustrated by

the unique facts of this case. Under our rules,

       parties seeking discovery should normally be justified in believing
       they have received substantially all the information requested. Our
       rules specifically require answers to interrogatories must be “fully”
       answered. Overall, our rules strive “to effectuate the disclosure of
       information relevant to the parties.” Moreover, a party may not
       unilaterally determine the scope of the duty to respond to
       interrogatories. If [a party] want[s] to protect itself from a duty to
       supplement discovery, it should [move] for a protective order.

Whitley, 816 N.W.2d at 388 (internal citations omitted).

       Here,   the    Estate   answered     and   supplemented       the   defendants’

interrogatories as if it produced all of the relevant documents in its possession,

and it voiced no objection to the defendants’ request for the test results. Dr.

Jortani himself testified at his deposition, after many questions about D and L

forms of methamphetamine, that he had requested but had not received the

blood test results.   Furthermore, the defendants explicitly requested from the

Estate’s counsel the test results on two occasions after the deposition, to which

the Estate’s counsel responded: “We have no report of the testing yet. We will

check and see if Dr. Jortani has received any report yet.” Having been misled as
                                       19


to the existence of the blood testing results, there was nothing to alert defense

counsel of a need to file a motion to compel. Given these undisputed facts, we

reject the Estate’s contention that

       because [it] had disclosed the fact that supplemental testing was
       being performed, [the d]efendants could have gone to the [district
       court] to secure an order to compel production of any written
       reports of the supplemental testing of either femoral blood or heart
       blood that [Dr. Jortani] received as soon as he had received either
       of them, and the misunderstanding in the case could have been
       averted.

(Emphasis added.) As one court aptly observed:

       A litigant will not be heard to contend that its own conduct has
       removed it beyond the reach of sanctions, when it has frustrated
       the orderly process prescribed in [the rules of civil procedure] by
       false or erroneous responses to interrogatories. To condone such
       conduct would force parties to assume the falsity of every sworn
       interrogatory response and file endless motions preserving their
       right to relief. Such a rule would allow the unscrupulous to conceal
       documents from opposing parties by the simple expedient of
       denying their existence, without fear of penalty if the deception
       were by some chance discovered. It would discourage diligence in
       seeking out relevant documents even on the part of those not
       actively dishonest. Lack of diligence or negligence would not only
       be unpunished, it would be rewarded.

Orkin Exterminating Co. v. McIntosh, 452 S.E.2d 159, 164 (Ga. Ct. App. 1994)

(affirming sanction imposed upon Orkin in the absence of a motion or order to

compel after Orkin provided a false interrogatory answer denying the existence of

documents that later came to light); see also Eaton Corp. v. Frisby, 133 So. 3d
735, 752 (Miss. 2013) (quoting Orkin with approval and finding “no abuse of

discretion in the trial court’s decision to impose the monetary sanction issued in

this instance, despite the absence of a motion to compel”). For these reasons,

we find the district court unquestionably possessed the authority to impose
                                        20


sanctions upon the Estate irrespective of whether there was an order compelling

discovery in existence.

       B. Abuse of Discretion.

       The real issue then is whether the court abused its discretion in imposing

the harshest possible sanction upon the Estate—dismissal of its claims. The

Estate maintains that even if the court had authority to impose sanctions under

its inherent power, its decision to impose dismissal as the sanction was an abuse

of its discretion under the facts of this case. We disagree.

       In Suckow v. Boone State Bank & Trust Co., 314 N.W.2d 421, 425-26

(Iowa 1982), the Iowa Supreme Court analyzed case law where a court’s

dismissal as a sanction was affirmed on appeal upon a finding of no abuse of

discretion, and the case law where the dismissal was reversed for being too

severe and therefore an abuse of discretion. The court summarized its findings,

stating a “comparison of the two classes of cases . . . makes it clear that

dismissal is a discovery sanction generally used when a party has violated a trial

court’s order” and that “[w]hen no trial court order has been disobeyed, a lesser

sanction may be indicated.” Suckow, 314 N.W.2d at 426 (emphasis added). The

court had an opportunity at that time to foreclose forever a district court from

imposing dismissal as a sanction where there was no violation of a court order,

and it did not. Rather, the court’s language in Suckow clearly left that option in

play. See id. at 425-26. Although the Suckow court ultimately concluded that the

district court abused its discretion in dismissing the Suckows’ petition as a

sanction because it was “too severe a sanction” “for willfully being absent from a

single deposition,” the court qualified its conclusion, basing its decision upon the
                                        21

record before it and the specific facts of the case.     Id. The cases following

Suckow, though generally affirming dismissals where a court order was in

existence, continued to reassert the language in Suckow contemplating that

dismissal might be an appropriate sanction in some future case.          See, e.g.,

Lawson, 792 N.W.2d at 259 (“Dismissal of the claim may also be available in

some circumstances.”); Farley v. Ginther, 450 N.W.2d 853, 856 (Iowa 1990)

(stating the court is “less inclined to reverse a trial court’s sanction when a

violation of a previous order underpins that sanction”); Munzenmaier v. City of

Cedar Rapids, 449 N.W.2d 369, 371 (Iowa 1989); Krugman v. Palmer Coll. of

Chiropractic, 422 N.W.2d 470, 473 (Iowa 1988); Postma v. Sioux Ctr. News, 393
N.W.2d 314, 318 (Iowa 1986). Consequently, the sanction of dismissal for a

discovery violation, even in the absence of the violation of a court order, remains

an arrow in that quiver of available remedies.

      Finding dismissal to be a viable sanction option, we must then determine

whether imposition of the sanction was an abuse of discretion. On one hand, a

“district court has wide discretion in its decision of whether, or which, discovery

sanction to impose.” See In re Marriage of Benson, 695 N.W.2d 507 (Iowa Ct.

App. 2005). On the other, “[b]ecause the sanction[] of dismissal . . . preclude[s] a

trial on the merits, the range of the trial court’s discretion to impose such

sanctions is narrow.” Troendle v. Hanson, 570 N.W.2d 753, 755 (Iowa 1997).

“This rule reflects the proper balance between the conflicting policies of the need

to prevent delays and the sound public policy of deciding cases on their merits.”

Kendall/Hunt Publ’g. Co. v. Rowe, 424 N.W.2d 235, 240 (Iowa 1988) (internal

quotation marks and citation omitted). With these concepts in mind, we cannot
                                        22


“reverse the imposition of a sanction unless there has been an abuse of

discretion,” meaning the trial court’s ruling “rest[ed] upon clearly untenable or

unreasonable grounds.” Lawson, 792 N.W.2d at 258.

      The district court has a range of options available to it when choosing a

sanction for a discovery violation. Id. In determining what, if any, sanction to

impose, the court is to “consider the following factors:” (1) “the parties’ reasons

for not providing the challenged evidence during discovery,” (2) “the importance

of the evidence,” (3) “the time needed for the other side to prepare to meet the

evidence,” and (4) “the propriety of granting a continuance.”       Hagenow, 842
N.W.2d at 672.      On our appellate review, we review the district court’s

consideration of these factors to determine if there has been an abuse of

discretion concerning the sanction imposed in light of these factors. Id.

      It is true that dismissal is considered one of the harshest sanctions. See,

e.g., Troendle, 570 N.W.2d at 755; Krugman, 422 N.W.2d at 470; see also

Napreljac v. John Q. Hammons Hotels, Inc., 461 F. Supp. 2d 981, 1002-03 (S.D.

Iowa 2006) (“Dismissal of an action, a particularly severe . . . or harsh

sanction, . . . may be appropriate only after careful scrutiny of the record and a

demonstration of truly dilatory and contumacious conduct, . . . because the

opportunity to be heard is a litigant’s most precious right and should be sparingly

denied.” (internal citations and quotation marks omitted.)). This harsh result can

only be justified where the noncompliance with the rules was “the result of

willfulness, fault, or bad faith.” Marovec v. PMX Indus., 693 N.W.2d 779, 786

(Iowa 2005); In re Marriage of Williams, 595 N.W.2d 126, 129 (Iowa 1999);

Munzenmaier 449 N.W.2d at 371; Kendall/Hunt, 424 N.W.2d at 240; Suckow,
                                          23
314 N.W.2d at 425. The “willfulness, fault, or bad faith” need not be on the part

of the client; it is well-established “that clients are responsible for the actions of

their lawyers and in appropriate circumstances dismissal or default may be

visited upon them because of the actions of their lawyers.” Kendall/Hunt, 424
N.W.2d at 241.

       Considering all these factors, as well as the district court’s explanation for

imposing the dismissal over other, lesser sanctions, we cannot say that the

district court abused its discretion under the unusual facts of this case. Though

the Estate asserts it did not violate any discovery rule and it “certainly” did not do

so willfully, the facts plainly evidence otherwise.

       Here, over two weeks into trial, a report surfaced that the Estate’s counsel

previously insinuated did not exist.        This report, while not confirming the

substance found in Ludwick’s blood was one-hundred percent illicit, street

bought, or illegally manufactured methamphetamine, it determinatively ruled out

the Vicks inhaler as an explanation for the methamphetamine’s presence in his

blood as suggested by the Estate prior to trial, as well as alluded to during trial

testimony. The Estate cannot claim the substance of Dr. Jortani’s testimony did

not change as a result of the test results, since Dr. Jortani testified at his

deposition that those test results would form his opinion as to whether

methamphetamine played a role in Ludwick’s death. Furthermore, the Estate’s

other witnesses at trial, including other expert witnesses, stated, or at least

implied, that the methamphetamine present in Ludwick’s blood could have been

the result of a Vicks inhaler, which we now know is not the case.               Most

importantly, it is clear the Estate knew that the evidence was material to the
                                       24


defendants’ defense. The Estate had a duty (1) to conduct discovery in good

faith and to fairly address and meet the substance of the discovery requests of

the opposing party, see Iowa R. Civ. P. 1.501(1) and (2) supplement its

responses to the defendants’ discovery requests concerning the test results “as

soon as possible” after the defendants’ January 2012 request and far in advance

of trial. See, Iowa Rs. Civ. P. 1.503(4), .508(3); see also Hagenow, 842 N.W.2d

at 671. There is no question these basic rules were violated by the Estate’s

counsel in this case.

      The Estate has never explained its deception. While test results upon

femoral blood may have been different than the results of the heart blood actually

tested and counsel believed the testing was therefore not complete, this does not

excuse the Estate counsels’ duty to act in good faith and to supplement the

responses to interrogatories and requests for production with regard to the

testing actually done. There is no question in the record before us that the

Estate’s counsel knew of the existence of the heart blood test results, and no

explanation is provided for the non-disclosure except that “there had been no

formal specific request” for “specific heart blood test results.” Aside from the

previously filed discovery requests, the Estate had two very specific requests

from the defendants for the results of the blood testing requested by Dr. Jortani.

The defendants’ request could not have been clearer. These requests were

made weeks after Estate’s counsel became aware of the test results. Even if the

Estate’s counsel truly believed they had no duty to provide the report to the

defendants because of the belief the testing was not yet complete, it was for the

court to decide, not the Estate, whether the information was discoverable, and it
                                        25


was the Estate’s duty to protect itself by moving for a protective order, not by

deliberate deception. See Whitley, 816 N.W.2d at 388.

       During a colloquy between the district court and the Estate’s counsel, the

following transpired:

              THE COURT: . . . I think you said you are not denying that
       you knew there was a test done on the heart blood because you
       had a conversation [with co-counsel]. I think that’s what you said.
              [THE ESTATE’S COUNSEL]: I don’t deny that.
              THE COURT: I assume you made a conscious decision in
       response to that question not to tell [the defendants] about that test
       result. Is that a fair statement?
              [THE ESTATE’S COUNSEL]: I think that’s a fair statement.

We must conclude the Estate’s withholding of the heart blood test results from

the defendants was willful and deliberate, and its representation to defendants

that it had no report results was misleading at best.

       Although not as extreme, we find the facts of this case share some

similarities with those in Englebrick v. Worthington Industries, Inc., 944 F. Supp.
2d 899, 909-10 (C.D. Cal. 2013). There, the plaintiffs brought a products liability

action against the defendants, asserting “they suffered severe burns and other

physical and emotional injuries after an allegedly defective [product] designed,

manufactured, sold, and distributed by [the defendants] leaked gas and burst into

flames.” Englebrick, 944 F. Supp. 2d at 901-02. The defendants had “a very

different theory” of the cause of the fire—the plaintiffs were actually using the

defendants’ product to smoke meth—and the defendants maintained this

defense throughout the case. Id. at 902-04. Throughout discovery, the plaintiffs

“repeatedly denied ever using the [product] to smoke meth and denied being

under the influence of meth at the time of the fire.” Id. Following more than four
                                          26

years of litigation, trial commenced. Id. at 902. Two weeks into the trial, the

plaintiffs revealed during cross-examination they had “repeatedly lied under oath

during the entire pretrial process about their extensive meth use and addiction.”

Id. at 909.    The defendants immediately requested the plaintiffs’ case be

dismissed based upon the plaintiffs’ perjury, and the district court granted their

motion to dismiss. Id. at 902, 907.

       On appeal, the plaintiffs challenged the sanction of dismissal, and the

federal appellate court affirmed. See id. The court explained the Ninth Circuit’s

requisite factors a court must consider

       in determining whether to exercise its inherent power to dismiss a
       case: (1) the existence of certain extraordinary circumstances,
       (2) the presence of willfulness, bad faith, or fault by the offending
       party, (3) the efficacy of lesser sanctions, (4) the relationship or
       nexus between the misconduct drawing the dismissal sanction and
       the matters in controversy in the case, and finally, as optional
       considerations where appropriate, (5) the prejudice to the party
       victim of the misconduct.

Id. at 908-09. Although the wording is different, the overall considerations are

similar to those our supreme court has set out. See Hagenow, 842 N.W.2d at

672.

       Ultimately, the appellate court found all of these factors strongly weighed

in favor of dismissal. Englebrick, 944 F. Supp. 2d at 909. The court determined

“[p]roviding false or incomplete information during a deposition or in a response

to a discovery request constitutes the sort of willfulness, bad faith, or fault

required for dismissal,” and the plaintiffs’ “deliberate deception” warranted

dismissal. The court explained:

       [The plaintiffs] knew that [the defendants’] defense to their claims
       depended on [the defendants’] establishing their extensive meth
                                         27


      use and addiction. Yet [the plaintiffs] lied over and over again in
      deposition and discovery about their meth use and addiction. [The
      plaintiffs] never once made any effort to set the record straight.
      They never filed any corrections or changes to their deposition
      transcripts. They never filed any amended discovery responses.
      Instead, [the plaintiffs] let [the defendants] spend significant time
      and money litigating their lies during the entire pretrial process. It
      was not until two weeks into the trial that [the plaintiffs] disclosed
      their perjury. By that time, however, it was too late. [The
      defendants] already had invested the time and money needed to
      expose [the plaintiffs’] lies and destroy their credibility as witnesses.

Id.

      We recognize the deception in this case is not near the level of deception

in the Englebrick case. However, that there was deception at all is troubling.

The Estate knew part of the defendants’ defense was that illicit use of

methamphetamine by Ludwick caused his death. By the time the test results

came to light over two weeks into trial, the Estate had already put on extensive

character testimony supporting its position that Ludwick was not an abuser of

methamphetamine. Furthermore, the defendants were deprived of questioning

the Estate’s experts concerning the test results. Additionally, one of the Estate’s

experts implied that a Vicks inhaler could have caused the positive

methamphetamine finding in Ludwick’s blood without any correction by the

Estate’s counsel, who knew this was not a possibility given the test results.

Moreover, the Estate had questioned and criticized the chief state medical

examiner for not performing this test, when the Estate itself had knowledge of its

own testing and its undisclosed unfavorable results.

      Upon our thorough review of the record in this case, we find the district

court considered all of the relevant factors to be considered in imposing the
                                          28


dismissal sanction, and we cannot say that the dismissal was an abuse of its

discretion.

       III. Conclusion.

       Because we conclude the district court possessed the requisite authority

to impose the sanction of dismissal under the facts of this case and it did not

abuse its discretion, we affirm the district court’s sanction.

       AFFIRMED.

       All judgest concur except Doyle, J., who dissents.
                                         29


DOYLE, J. (dissenting)

        I respectfully dissent. I agree with the majority that the district court had

the authority to impose sanctions, including the sanction of dismissal. But under

the circumstances presented here, I believe the imposition of dismissal—the

ultimate penalty—was too severe.

        Our supreme court has noted that “[t]he goal of modern discovery rules is

to make a trial less a game of blind man’s bluff and more a fair contest with the

basic issues and facts disclosed to the fullest practicable extent.”      Comes v.

Microsoft Corp., 775 N.W.2d 302, 311 (Iowa 2009) (citation and internal

quotation marks omitted).      Further, “litigants are entitled to every person’s

evidence, and the law favors full access to relevant information.”        Mediacom

Iowa, L.L.C. v. Inc. City of Spencer, 682 N.W.2d 62, 66 (Iowa 2004). In the end,

as in all matters involving the search for the truth, evidence which leads to the

truth should be and must be disclosed whether or not it is helpful or harmful to

one party or another.     The blood test results should have been seasonably

disclosed to the defendants’ counsel.       They were not.     Some sanction was

therefore appropriate, but dismissal of the Estate’s claims was not warranted.

        No Iowa appellate court has affirmed dismissal of a party’s claims as a

discovery rule sanction in the absence of a violation of an existing order. Even in

the face of a violation of a discovery order, “dismissal should be a rare judicial

act.”   Kendall/Hunt Publ’g. Co. v. Rowe, 424 N.W.2d 235, 241 (Iowa 1988)

(citations and internal quotation marks omitted). And, when no trial court order

has been disobeyed, a sanction lesser than dismissal “may be indicated.”
                                          30

Suckow v. Boone State Bank & Trust Co., 314 N.W.2d 421, 426 (Iowa 1982). No

order was disobeyed here. Furthermore:

       When noncompliance is the result of dilatory conduct by counsel,
       the courts should investigate the attorney’s responsibility as an
       officer of the court and, if appropriate, impose on the client
       sanctions less extreme than dismissal or default, unless it is shown
       that the client is deliberately or in bad faith failing to comply with the
       court’s order.

Kendall/Hunt, 424 N.W.2d at 241 (citations and internal quotation marks omitted).

There is not even an implication here that the Estate played any part in or had

any knowledge of the nondisclosure of the blood test results. General principles

cannot justify denial of the Estate’s fair day in court except upon a showing of the

sort of willfulness, bad faith, or fault required for dismissal. No such showing has

been made here.

       With the above in mind, I believe imposition of dismissal, the most severe

and litigation-ending sanction, was not warranted.          Our jurisprudence favors

deciding disputes on the “merits rather than on procedural grounds.” McElroy v.

State, 637 N.W.2d 488, 498 (Iowa 2001). So it seems too extreme to slam shut

the courthouse door to the Estate, a blameless litigant.           A more moderate

sanction is indicated. I would therefore reverse the trial court’s imposition of

dismissal as a sanction for the discovery rules violation and would remand to the

district court for imposition of appropriate sanctions.

       Since my opinion does not change the result of the majority’s decision, I

do not address the other issues raised by the Estate on appeal.